    Case: 3:16-cv-00085-RAM-RM Document #: 201 Filed: 08/04/21 Page 1 of 3




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

DLJ MORTGAGE CAPITAL, INC.,     )
                                )
                 Plaintiff,     )
                                )
                 v.             )                   Case No. 3:16-cv-0085
                                )
ANA SHERIDAN, ROY SHERIDAN,     )
DEPARTMENT OF TREASURY-INTERNAL )
REVENUE SERVICE,                )
                                )
                 Defendants.    )
                                )

                                           ORDER
       BEFORE THE COURT is the motion of DLJ Mortgage Capital, Inc., (“DLJ”) seeking
attorneys’ fees and costs from Ana Sheridan and Roy Sheridan. (ECF No. 168.) On January 8,
2021, the Magistrate Judge issued a report and recommendation recommending that the
Court grant the motion in part and deny it in part. (ECF No. 193.) For the reasons outlined
below, the Court will adopt the report and recommendation of the Magistrate Judge and
grant DLJ’s motion in part and deny it in part.
                         I. FACTUAL AND PROCEDURAL HISTORY
       DLJ initiated this action against Ana Sheridan and Roy Sheridan (collectively the
“Sheridans”) for debt and foreclosure on October 20, 2016. On August 10, 2018, after holding
a bench trial, the Court entered judgment in favor of DLJ.
       Subsequently, on August 24, 2018, DLJ filed a motion seeking attorneys’ fees and costs
(the “fee petition”). DLJ’s fee petition seeks an award of attorneys’ fees in the amount of
$36,390 and costs in the amount of $2,226.58. Roy Sheridan filed an opposition to DLJ’s
motion on September 7, 2018. Thereafter, DLJ filed a reply on September 28, 2018.
       On October 2, 2018, the Court referred DLJ’s fee petition to the Magistrate Judge for a
Report and Recommendation. On January 8, 2021, the Magistrate Judge issued her Report
and Recommendation. The Magistrate Judge determined that the requested attorneys’ fees
should be reduced by $5740 to exclude unreasonable, excessive, or disallowed charges. In
addition, the Magistrate Judge determined that the requested costs should be reduced by
     Case: 3:16-cv-00085-RAM-RM Document #: 201 Filed: 08/04/21 Page 2 of 3
DLJ Mortgage Capital, Inc. v. Sheridan, et al.
Case No. 3:16-cv-85
Order
Page 2 of 3

$379.58 to exclude duplicate or unreasonable costs. The parties filed no objections to the
Magistrate Judge’s January 8, 2021 Report and Recommendation.
                                                 II. DISCUSSION
         Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”).
         When no objection to a magistrate’s report and recommendation is made, the district
court reviews the report and recommendation for plain error. See Henderson v. Carlson, 812
F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the
absence of objections, the district court to review the magistrate’s report before accepting it,
we believe that the better practice is for the district judge to afford some level of review to
dispositive legal issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676,
680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x 125 (3d Cir. 2008)(explaining that, by failing to
object to a portion of a report and recommendation, the litigant “waived its right to have this
Court conduct a de novo review,” and that in those circumstances, “the scope of [the court’s]
review is far more limited and is conducted under the far more deferential standard of ‘plain
error’ ”).
         Here, the parties did not file any objections to the Magistrate Judge’s January 8, 2021
Report and Recommendation. As such, the Court reviews the Magistrate Judge’s January 8,
2021 Report and Recommendation for plain error.
         Having reviewed the record and the Report and Recommendation, the Court finds no
error, let alone plain error.
         The premises considered, it is hereby
         ORDERED that the January 8, 2021 Report and Recommendation, ECF No. 193, is
ADOPTED; it is further
         ORDERED that DLJ’s motion for attorneys’ fees and costs, ECF No. 168 is GRANTED
in part and DENIED in part; it is further
     Case: 3:16-cv-00085-RAM-RM Document #: 201 Filed: 08/04/21 Page 3 of 3
DLJ Mortgage Capital, Inc. v. Sheridan, et al.
Case No. 3:16-cv-85
Order
Page 3 of 3

         ORDERED that the Sheridans shall be liable to DLJ for attorneys’ fees in the amount
of $30,650; and it is further
         ORDERED that the Sheridans shall be liable to DLJ for costs in the amount of $1,847.


Dated: August 4, 2021                              /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
